           Case 1:21-cv-01791-NRB Document 55-4 Filed 08/19/21 Page 1 of 2


From:             Rachel Lorin
To:               mmcafee@mariposacounty.org; mcda@mariposacounty.org
Cc:               John P. Bostany
Subject:          People v. Cole: Urgent
Date:             Sunday, August 8, 2021 9:47:56 PM


Dear DA Wall and ADA McAfee,

I wanted to repeat how important it is that I receive notification of any decision you make regarding
my case, especially if you decide to dismiss the charges, because I want to fly to Mariposa County
and be heard by the Judge. I am confident that if I am permitted to appear, Judge Fagalde will think
of something to help me because he believes in justice and will not allow a case to dropped
midstream to lighten your workload.

January 2021: After Andrew was arrested and you examined the evidence, you upgraded the charge
to a Felony and filed a Complaint in January.

Feb. 1, 2021: My mom and I traveled for hours to appear in person and explain that Andrew
continued to stalk me. You requested that I explain that directly to the Judge and I did. The Judge
issued a Protective Order and upped the bail. You told me that a stumbling block was that the
Sheriff’s that responded to the cabin on December 3, had lost their body cam footage and/or forgot
to use them. I was never provided a Marsy’s Card and still have not been given one.

March 2021: you explained that you were deeply troubled by Defendant’s flying to New York and
appearing around my apartment shortly after Judge Fagalde issued the Restraining Order and
wanted to have Defendant remanded into custody. You forgot how to go about getting that done
and at the Court Hearing before Judge Fagalde, you explained that you failed to file the proper
documents to get it done.

April 2021: you explained that you had completed your examination of the text/email printouts I
provided to you and that if they are corroborated by what appears in my phone, the case was
stronger than ever as it demonstrated Andrew’s pattern of abuse and violence toward me and
contained admissions. Then my phone was delivered to you on April 23.

May 2021: I appeared again in person for a Preliminary Hearing. The Judge found probable cause. I
asked to meet with District Attorney William Wall prior to my coming to Mariposa but when I was
there you told me he was not available. You advised that Defendant had requested a “walk thru” of
the cabin so that he could provide his arguments directly to you and asked my permission to have it.
I conditioned my approval on an opportunity to address each of Mr. Cole’s contentions and to have
my own walk thru. You explained that you had not yet reviewed the documents in my phone but
that you were going to get to it as it was important to confirm the powerful evidence contained in
the printouts. You visited the cabin and found a knife there which you advised was corroborative and
promised to share the photo of it with John but you never did.

The rest of May, June and July: You stopped communication and would not reply to me, my lawyer
or my mom. You apparently had the walk thru with Mr. Cole on July 5th but never allowed me to
       Case 1:21-cv-01791-NRB Document 55-4 Filed 08/19/21 Page 2 of 2


address his contentions and never allowed me to also have a walk thru. I demand an opportunity to
do a walk thru just as you allowed Andrew to do.

August 6, 2021: On this Friday evening you informed me that you were overwhelmed with other
cases and had not had time to gather the evidence that you previously advised was central to your
case, for example, (a) obtaining the 911 calls that I made in the midst of my struggle with Andrew
that you advised was a critical piece of evidence (b) examining the phone to confirm that the
violence and admissions contained in the printouts were present electronically (c) discussing Mr.
Cole’s walk thru with me (d) allowing me to have a walk thru of the cabin.

You appeared confused during our call and at one point when it became clear that you had
neglected the work you needed to do for my case, you argued that you would just dismiss the case
rather than do the work. Please Mr. McAfee, you know I'm not in California and before you take
such dramatic harmful action, I respectfully request a week's notice so I can get to Mariposa and
appear before Judge Fagalde.

Each time we met in person, when my mom and I traveled hours and hours to Mariposa to meet in
person at your request, you confirmed that the evidence against Andrew Cole was strong.

Please let me know what is happening as I’m completely in the dark and so confused

All my best,
Rachel
